Citation Nr: 0734629	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-35 665A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service with the Recognized Guerrillas 
from September 1944 to November 14, 1945, and Regular 
Philippine Service from November 15, 1945 to March 1946.  He 
died on March [redacted], 1968.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  In that decision, the RO denied 
service connection for the cause of the veteran's death.

The appellant has clearly expressed her intent not to appear 
before the Board for hearing.  By letter in April 2005, the 
RO informed the appellant how to appoint a veterans service 
organization to represent her.  She has noted that the 
Disabled American Veterans organization is representing her 
in this appeal.  However, she has not submitted the necessary 
form to appoint such a representative organization.


FINDINGS OF FACT

1.  The veteran's first death certificate, received in 1968, 
cited the veteran's cause of death as pulmonary tuberculosis.

2.  The veteran's second death certificate, received in 2005, 
cited the veteran's cause of death as cardiorespiratory 
arrest due to pneumonia.

3.  At the time of his death, the veteran had not been in 
receipt of an award of service connection for any disease or 
disability.

4.  There is no competent evidence of record indicating that 
the cause of the veteran's death had its onset during active 
service or was related to any in-service disease or injury.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in March 1968.  Two death certificates were 
issued.  The first death certificate, issued in 1968, lists 
pulmonary tuberculosis as the cause of death.  The second 
death certificate, issued in 2005, lists as the cause of 
death cardiorespiratory arrest due to pneumonia.  The 
appellant seeks to establish service connection for the cause 
of the veteran's death.  To do so, evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death -- 
e.g., when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Atherosclerosis and cardiovascular-renal disease 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Tuberculosis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within three years of 
discharge from service.  38 C.F.R. § 3.307(a)(3).  The 
service department indicates that he was not a prisoner of 
war (POW) so that presumptive provisions pertaining to POW 
veterans do not apply.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The appellant states that during the veteran's military 
service he developed an illness for which he was treated, 
which incurred in or was aggravated during wartime service.  
She contends that illnesses incurred in service continued 
after service as the veteran's principal complaint and 
ultimately led to his death.

The available service medical records show no complaints, 
findings or diagnosis of cardiovascular disease or pulmonary 
tuberculosis.  In fact, his April 1946 separation examination 
showed normal clinical evaluations of his cardiovascular 
system and lungs.  A chest X-ray examination was negative.  
The veteran was not diagnosed with cardiovascular disease the 
year following separation from service.  Neither was the 
veteran diagnosed with pulmonary tuberculosis within three 
years after discharge from service.  Such facts provide 
evidence against this claim.      

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the cause of the veteran's death in 1968 related to 
service in World War II is not a condition capable of lay 
diagnosis.  See Espiritu and Woehlaert v. Nicholson, No. 05-
2302 (U.S. Vet. App. August 24, 2007).  In this case, the 
Board finds that the service medical records outweigh the 
appellant's contentions.     

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2006).  In this case, VA's duties 
have been fulfilled to the extent possible.

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
each of the five elements of the claim, including notice of 
what is required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in February and April 2005.  The 
appellant was told of the requirements to successfully 
establish service connection for the cause of the veteran's 
death, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  With the exception of the Dingess requirements, 
the timing and content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As the claim remains denied, no prejudice accrues to 
the appellant in failing to notify her of the Dingess 
requirements as the issues are moot.  See Sanders v. 
Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007) (a notice 
error is not prejudicial to the claimant when a benefit could 
not possibly have been awarded as a matter of law).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
RO obtained the veteran's available service records and the 
appellant indicates that there are no available post-service 
treatment records of the veteran.  There is no indication of 
any relevant records that the RO failed to obtain.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  In this case, the evidentiary record does not show 
that the cause of the veteran's death was associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under § 
5103A(d) of obtaining a medical opinion.  Cf. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


